UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/14 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) 1,084 $11,116 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 3,483 40,720 Putnam Absolute Return 700 Fund Class Y (AFF) 11,141 138,929 Total Absolute Return Funds (cost $188,479) $190,765 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 105,663 1,352,481 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 17,220 296,192 Total Asset Allocation Funds (cost $1,608,865) $1,648,673 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 8,489 $8,489 Total Fixed Income Funds (cost $8,489) $8,489 Total Investments (cost $1,805,833) (a) $1,847,927 * Percentages indicated are based on net assets of $1,847,520 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 10,456 $107,173 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 22,388 261,717 Putnam Absolute Return 700 Fund Class Y (AFF) 71,604 892,896 Total Absolute Return Funds (cost $1,238,155) $1,261,786 Asset Allocation Funds (88.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 608,264 7,785,785 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 161,113 2,771,135 Total Asset Allocation Funds (cost $10,142,472) $10,556,920 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 53,310 $53,310 Total Fixed Income Funds (cost $53,310) $53,310 Total Investments (cost $11,433,937) (a) $11,872,016 * Percentages indicated are based on net assets of $11,869,434 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) 27,830 $285,259 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 33,518 391,824 Putnam Absolute Return 700 Fund Class Y (AFF) 107,201 1,336,802 Total Absolute Return Funds (cost $1,978,160) $2,013,885 Asset Allocation Funds (88.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 677,348 8,670,055 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 407,836 7,014,787 Total Asset Allocation Funds (cost $14,984,699) $15,684,842 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 80,210 $80,210 Total Fixed Income Funds (cost $80,210) $80,210 Total Investments (cost $17,043,069) (a) $17,778,937 * Percentages indicated are based on net assets of $17,775,486 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (13.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 60,976 $625,005 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 53,400 624,251 Putnam Absolute Return 700 Fund Class Y (AFF) 141,011 1,758,411 Total Absolute Return Funds (cost $2,959,636) $3,007,667 Asset Allocation Funds (86.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 507,895 6,501,052 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 783,152 13,470,218 Total Asset Allocation Funds (cost $18,881,920) $19,971,270 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 102,503 $102,503 Total Fixed Income Funds (cost $102,503) $102,503 Total Investments (cost $21,944,059) (a) $23,081,440 * Percentages indicated are based on net assets of $23,076,353 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (17.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 80,537 $825,506 Putnam Absolute Return 300 Fund Class Y (AFF) 21,478 230,894 Putnam Absolute Return 500 Fund Class Y (AFF) 121,310 1,418,113 Putnam Absolute Return 700 Fund Class Y (AFF) 251,420 3,135,208 Total Absolute Return Funds (cost $5,517,819) $5,609,721 Asset Allocation Funds (80.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 133,159 $1,914,831 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 182,421 2,334,991 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,303,105 22,413,405 Total Asset Allocation Funds (cost $24,709,328) $26,663,227 Fixed Income Funds (2.1%)* Putnam Money Market Fund Class A (AFF) 675,472 $675,472 Total Fixed Income Funds (cost $675,472) $675,472 Total Investments (cost $30,902,619) (a) $32,948,420 * Percentages indicated are based on net assets of $32,941,559 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (23.9%)* Putnam Absolute Return 100 Fund Class Y (AFF) 134,784 $1,381,539 Putnam Absolute Return 300 Fund Class Y (AFF) 116,345 1,250,708 Putnam Absolute Return 500 Fund Class Y (AFF) 202,887 2,371,753 Putnam Absolute Return 700 Fund Class Y (AFF) 425,656 5,307,931 Total Absolute Return Funds (cost $10,158,657) $10,311,931 Asset Allocation Funds (73.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 834,679 $12,002,685 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,130,348 19,441,987 Total Asset Allocation Funds (cost $29,127,215) $31,444,672 Fixed Income Funds (3.2%)* Putnam Money Market Fund Class A (AFF) 1,357,772 $1,357,772 Total Fixed Income Funds (cost $1,357,772) $1,357,772 Total Investments (cost $40,643,644) (a) $43,114,375 * Percentages indicated are based on net assets of $43,101,855 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (32.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 182,148 $1,867,015 Putnam Absolute Return 300 Fund Class Y (AFF) 262,257 2,819,262 Putnam Absolute Return 500 Fund Class Y (AFF) 304,203 3,556,132 Putnam Absolute Return 700 Fund Class Y (AFF) 473,313 5,902,217 Total Absolute Return Funds (cost $13,966,104) $14,144,626 Asset Allocation Funds (63.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,494,557 $21,491,732 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 79,195 870,356 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 292,357 5,028,536 Total Asset Allocation Funds (cost $25,496,742) $27,390,624 Fixed Income Funds (4.2%)* Putnam Money Market Fund Class A (AFF) 1,838,798 $1,838,798 Total Fixed Income Funds (cost $1,838,798) $1,838,798 Total Investments (cost $41,301,644) (a) $43,374,048 * Percentages indicated are based on net assets of $43,364,222 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (43.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 200,993 $2,060,182 Putnam Absolute Return 300 Fund Class Y (AFF) 372,454 4,003,882 Putnam Absolute Return 500 Fund Class Y (AFF) 496,103 5,799,447 Putnam Absolute Return 700 Fund Class Y (AFF) 339,301 4,231,083 Total Absolute Return Funds (cost $15,926,358) $16,094,594 Asset Allocation Funds (51.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 940,389 $13,522,795 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 526,088 5,781,707 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $18,070,269) $19,304,502 Fixed Income Funds (5.4%)* Putnam Money Market Fund Class A (AFF) 2,032,602 $2,032,602 Total Fixed Income Funds (cost $2,032,602) $2,032,602 Total Investments (cost $36,029,229) (a) $37,431,698 * Percentages indicated are based on net assets of $37,422,416 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (54.9%)* Putnam Absolute Return 100 Fund Class Y (AFF) 200,972 $2,059,960 Putnam Absolute Return 300 Fund Class Y (AFF) 424,567 4,564,092 Putnam Absolute Return 500 Fund Class Y (AFF) 577,767 6,754,101 Putnam Absolute Return 700 Fund Class Y (AFF) 88,930 1,108,953 Total Absolute Return Funds (cost $14,379,497) $14,487,106 Asset Allocation Funds (39.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 170,857 $2,456,924 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 717,846 7,889,125 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $9,889,180) $10,346,049 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,567,559 $1,567,559 Total Fixed Income Funds (cost $1,567,559) $1,567,559 Total Investments (cost $25,836,236) (a) $26,400,714 * Percentages indicated are based on net assets of $26,392,822 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 163,159 $1,672,377 Putnam Absolute Return 300 Fund Class Y (AFF) 362,594 3,897,885 Putnam Absolute Return 500 Fund Class Y (AFF) 476,145 5,566,138 Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $11,042,237) $11,136,400 Asset Allocation Funds (34.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 576,051 6,330,799 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $6,148,387) $6,330,799 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,101,032 $1,101,032 Total Fixed Income Funds (cost $1,101,032) $1,101,032 Total Investments (cost $18,291,656) (a) $18,568,231 * Percentages indicated are based on net assets of $18,563,712 Notes to The fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $23,820 $(372) $23,448 $1,824,479 Putnam RetirementReady 2050 Fund 43,462 (20,120) 23,342 11,848,674 Putnam RetirementReady 2045 Fund 317,750 (27,000) 290,750 17,488,187 Putnam RetirementReady 2040 Fund 708,712 (20,323) 688,389 22,393,051 Putnam RetirementReady 2035 Fund 1,864,483 (6,447) 1,858,036 31,090,384 Putnam RetirementReady 2030 Fund 2,458,818 (8,385) 2,450,433 40,663,942 Putnam RetirementReady 2025 Fund 2,049,756 (14,910) 2,034,846 41,339,202 Putnam RetirementReady 2020 Fund 1,348,647 (21,766) 1,326,881 36,104,817 Putnam RetirementReady 2015 Fund 504,761 (20,468) 484,293 25,916,421 Putnam Retirement Income Fund Lifestyle 1 211,125 (14,900) 196,225 18,372,006 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $1,847,927 $— $— $1,847,927 Putnam RetirementReady 2050 Fund 11,872,016 — — 11,872,016 Putnam RetirementReady 2045 Fund 17,778,937 — — 17,778,937 Putnam RetirementReady 2040 Fund 23,081,440 — — 23,081,440 Putnam RetirementReady 2035 Fund 32,948,420 — — 32,948,420 Putnam RetirementReady 2030 Fund 43,114,375 — — 43,114,375 Putnam RetirementReady 2025 Fund 43,374,048 — — 43,374,048 Putnam RetirementReady 2020 Fund 37,431,698 — — 37,431,698 Putnam RetirementReady 2015 Fund 26,400,714 — — 26,400,714 Putnam Retirement Income Fund Lifestyle 1 18,568,231 — — 18,568,231 Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $7,289 $19,627 $15,790 $178 $— $11,116 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 27,119 70,921 57,896 687 — 40,720 Putnam Absolute Return 700 Fund Class Y 92,847 239,440 197,371 1,905 — 138,929 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 936,687 2,330,208 1,967,934 10,382 93,845 1,352,481 Putnam Dynamic Asset Allocation Growth Fund Class Y 203,763 487,638 421,460 4,658 — 296,192 Putnam Money Market Fund Class A 5,664 18,673 15,848 — — 8,489 Totals $1,273,369 $3,166,507 $2,676,299 $17,810 $93,845 $1,847,927 Putnam RetirementReady 2050 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $81,348 $100,975 $75,208 $1,643 $— $107,173 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 227,035 217,010 186,389 4,231 — 261,717 Putnam Absolute Return 700 Fund Class Y 777,314 723,994 635,418 11,742 — 892,896 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,342,040 6,119,478 6,075,085 58,158 525,727 7,785,785 Putnam Dynamic Asset Allocation Growth Fund Class Y 2,186,715 2,267,807 1,948,190 42,346 — 2,771,135 Putnam Money Market Fund Class A 46,061 70,265 63,017 4 — 53,310 Totals $10,660,513 $9,499,529 $8,983,307 $118,124 $525,727 $11,872,016 Putnam RetirementReady 2045 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $212,159 $241,248 $168,297 $4,178 $— $285,259 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 315,766 303,676 233,304 6,049 — 391,824 Putnam Absolute Return 700 Fund Class Y 1,081,104 1,012,877 795,354 16,786 — 1,336,802 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,794,908 6,453,390 5,983,701 61,677 557,533 8,670,055 Putnam Dynamic Asset Allocation Growth Fund Class Y 5,339,962 5,192,672 4,145,432 102,105 — 7,014,787 Putnam Money Market Fund Class A 64,019 97,033 80,842 5 — 80,210 Totals $14,807,918 $13,300,896 $11,406,930 $190,800 $557,533 $17,778,937 Putnam RetirementReady 2040 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $500,119 $518,301 $393,728 $9,809 $— $625,005 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 487,262 519,288 392,265 10,330 — 624,251 Putnam Absolute Return 700 Fund Class Y 1,529,279 1,290,100 1,115,046 23,670 — 1,758,411 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,000,287 4,663,139 5,509,395 49,624 448,580 6,501,052 Putnam Dynamic Asset Allocation Growth Fund Class Y 11,310,365 9,434,883 8,587,987 210,326 — 13,470,218 Putnam Money Market Fund Class A 89,421 129,525 116,443 6 — 102,503 Totals $20,916,733 $16,555,236 $16,114,864 $303,765 $448,580 $23,081,440 Putnam RetirementReady 2035 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $722,223 $537,501 $434,253 $13,445 $— $825,506 Putnam Absolute Return 300 Fund Class Y 116,099 233,579 117,561 9,487 — 230,894 Putnam Absolute Return 500 Fund Class Y 1,172,814 966,460 742,885 24,346 — 1,418,113 Putnam Absolute Return 700 Fund Class Y 2,650,259 2,032,885 1,643,444 43,778 — 3,135,208 Putnam Dynamic Asset Allocation Balanced Fund Class Y 1,141,040 1,596,694 987,638 20,367 — 1,914,831 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 3,197,732 1,460,503 2,453,115 18,417 166,487 2,334,991 Putnam Dynamic Asset Allocation Growth Fund Class Y 20,609,473 11,909,358 12,313,624 361,742 — 22,413,405 Putnam Money Market Fund Class A 506,659 586,082 417,270 49 — 675,472 Totals $30,116,299 $19,323,062 $19,109,790 $491,631 $166,487 $32,948,420 Putnam RetirementReady 2030 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,145,225 $934,471 $698,475 $22,224 $— $1,381,539 Putnam Absolute Return 300 Fund Class Y 882,116 993,549 618,742 50,753 — 1,250,708 Putnam Absolute Return 500 Fund Class Y 2,053,158 1,486,903 1,205,397 40,221 — 2,371,753 Putnam Absolute Return 700 Fund Class Y 4,590,799 3,247,362 2,693,912 73,215 — 5,307,931 Putnam Dynamic Asset Allocation Balanced Fund Class Y 8,607,927 8,384,588 6,038,866 134,126 — 12,002,685 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 21,178,362 10,449,442 14,163,210 310,157 — 19,441,987 Putnam Money Market Fund Class A 1,126,522 1,006,041 774,790 97 — 1,357,772 Totals $39,584,109 $26,502,356 $26,193,392 $630,793 $— $43,114,375 Putnam RetirementReady 2025 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,651,807 $1,200,656 $984,853 $32,233 $— $1,867,015 Putnam Absolute Return 300 Fund Class Y 2,364,828 1,957,076 1,483,831 122,782 — 2,819,262 Putnam Absolute Return 500 Fund Class Y 3,102,118 2,272,404 1,874,868 64,720 — 3,556,132 Putnam Absolute Return 700 Fund Class Y 5,684,199 3,159,447 3,126,885 87,367 — 5,902,217 Putnam Dynamic Asset Allocation Balanced Fund Class Y 20,139,619 11,200,472 11,827,059 265,720 — 21,491,732 Putnam Dynamic Asset Allocation Conservative Fund Class Y 423,051 846,528 451,460 11,136 — 870,356 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 7,586,221 2,587,976 5,696,956 85,885 — 5,028,536 Putnam Money Market Fund Class A 1,631,772 1,273,472 1,066,447 136 — 1,838,798 Totals $42,583,615 $24,498,031 $26,512,359 $669,979 $— $43,374,048 Putnam RetirementReady 2020 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,862,908 $1,184,313 $986,607 $35,104 $— $2,060,182 Putnam Absolute Return 300 Fund Class Y 3,563,325 2,382,003 1,915,555 172,095 — 4,003,882 Putnam Absolute Return 500 Fund Class Y 4,909,116 3,557,312 2,759,624 104,170 — 5,799,447 Putnam Absolute Return 700 Fund Class Y 4,492,246 1,982,514 2,374,588 61,813 — 4,231,083 Putnam Dynamic Asset Allocation Balanced Fund Class Y 15,568,340 6,240,951 9,538,595 178,060 — 13,522,795 Putnam Dynamic Asset Allocation Conservative Fund Class Y 4,440,471 3,752,979 2,762,636 78,742 — 5,781,707 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,843,122 1,257,624 1,068,144 150 — 2,032,602 Totals $36,679,528 $20,357,696 $21,405,749 $630,134 $— $37,431,698 Putnam RetirementReady 2015 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,775,767 $1,395,683 $1,111,599 $33,023 $— $2,059,960 Putnam Absolute Return 300 Fund Class Y 3,865,788 3,185,820 2,461,334 184,594 — 4,564,092 Putnam Absolute Return 500 Fund Class Y 5,909,177 4,389,908 3,647,357 114,135 — 6,754,101 Putnam Absolute Return 700 Fund Class Y 1,483,843 647,284 1,053,470 15,242 — 1,108,953 Putnam Dynamic Asset Allocation Balanced Fund Class Y 3,668,380 1,452,867 2,883,653 34,813 — 2,456,924 Putnam Dynamic Asset Allocation Conservative Fund Class Y 6,924,648 4,897,237 4,389,399 105,852 — 7,889,125 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,466,160 1,014,976 913,577 111 — 1,567,559 Totals $25,093,763 $16,983,775 $16,460,389 $487,770 $— $26,400,714 Putnam Retirement Income Fund Lifestyle 1 Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,138,822 $1,652,402 $2,115,408 $37,485 $— $1,672,377 Putnam Absolute Return 300 Fund Class Y 5,013,807 3,874,965 4,940,058 220,411 — 3,897,885 Putnam Absolute Return 500 Fund Class Y 7,236,108 5,287,712 7,051,194 131,558 — 5,566,138 Putnam Absolute Return 700 Fund Class Y — Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y 8,275,855 5,896,322 8,313,813 108,622 — 6,330,799 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,415,529 1,135,409 1,449,907 99 — 1,101,032 Totals $24,080,121 $17,846,810 $23,870,380 $498,175 $— $18,568,231 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
